NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NOS. A-4038-17T4
                                               A-2490-18T3
                                        APPROVED FOR PUBLICATION
IN THE MATTER OF M.M., 1
DEPARTMENT OF HUMAN                              March 19, 2020

SERVICES.                                   APPELLATE DIVISION
__________________________

           Submitted February 3, 2020 – Decided March 19, 2020

           Before Judges Messano, Vernoia and Susswein.

           On appeal from the New Jersey Civil Service
           Commission, Docket Nos. 2018-138 and 2019-378.

           Szaferman, Lakind, Blumstein & Blader, PC,
           attorneys for appellant M.M. (Robert G. Stevens, on
           the briefs).

           Gurbir S. Grewal, Attorney General, attorney for
           respondent New Jersey Civil Service Commission
           (Melissa Dutton Schaffer, Assistant Attorney General,
           of counsel in A-4038-17; Melissa H. Raksa, Assistant
           Attorney General, of counsel in A-2490-18; Steven
           Michael Gleeson, Deputy Attorney General, on the
           briefs).

     The opinion of the court was delivered by

VERNOIA, J.A.D.

1
  Initials are used for appellant M.M. and her co-workers in accordance with
those designations as used in the Final Administrative Actions of the Civil
Service Commission. See N.J.A.C. 4A:7-3.2(g).
      In these two appeals (A-4038-17 and A-2490-18) scheduled back-to-

back and now consolidated for purpose of issuing a single opinion, we decide

whether the Civil Service Commission (Commission) properly concluded it

lacked jurisdiction over M.M.'s appeals from her appointing authority's two

findings she violated the New Jersey State Policy Prohibiting Discrimination

in the Workplace (State Policy), N.J.A.C. 4A:7-3.1, and the concomitant

imposition of disciplinary action for each violation. Based on our review of

the record, we conclude M.M. could not directly appeal to the Commission

because N.J.A.C. 4A:7-3.2(n) authorizes direct appeals to the Commission

only where disciplinary action is not imposed. Because disciplinary a ction

was imposed in both instances here, M.M. could not file a direct appeal with

the Commission and was required to first challenge the findings and discipline

in a departmental hearing or, if applicable, pursuant to the procedure in a

collection negotiations agreement in accordance with N.J.A.C. 4A:2-2 and -3.

                                      I.

      M.M. is a career service employee at a State hospital which, during the

times relevant to these appeals, was first administered by the New Jersey

Department of Human Services (DHS) and later by the New Jersey Department

of Health (DOH). In 2012, she filed a departmental complaint alleging her

supervisor subjected her to sexual harassment, discrimination, and a hostile



                                                                      A-4038-17T4
                                      2
work environment in violation of the State Policy. DHS's Equal Employment

Opportunity (EEO) office investigated M.M.'s allegations and made findings,

which DHS's Assistant Commissioner reviewed before determining M.M.'s

allegations were not substantiated.

      The   Commission      denied    M.M.'s    appeal   from   the     Assistant

Commissioner's determination and rejected her request that the matter be

referred to the Office of Administrative Law for an evidentiary hearing. On

her appeal from that decision, we concluded an evidentiary hearing was

required to determine if the State Policy had been violated, reversed the

Commission's decision, and remanded for a hearing. In re M.M., No. A-5949-

12 (App. Div. May 12, 2015) (slip op. at 14).

      On remand, an administrative law judge conducted a nine-day hearing

and issued a March 21, 2019 decision finding M.M. failed to "demonstrate by

a preponderance of the credible evidence any violations of the State Policy

against discrimination by [the hospital], any sexual harassment or hostile work

environment," or that "there was any retaliation . . . as a result of [M.M.'s]

filing of" her complaints. The Commission accepted the administrative law

judge's finding and issued a final decision dismissing M.M.'s appeal.




                                                                         A-4038-17T4
                                       3
       M.M. appealed from the Commission's decision, and her appeal is

separately pending before this court.2 We do not address that appeal, and offer

no opinion on its merits. We reference M.M.'s initial departmental complaint,

its disposition, and her appeal from the Commission's decision only to provide

context for our discussion of M.M.'s appeals from two other determinations we

address in this opinion.

A-4038-17

       In July 2017, DHS's Office of Legal Affairs sent M.M. a letter advising

that a co-worker, Dr. J.U., reported M.M. for referring to a co-employee as a

"bitch" in a voicemail message concerning work-related matters. The letter

further advised that an investigation and review of the voicemail recording

confirmed M.M.'s use of the term "bitch"; her use of the term violated the State

Policy; and the matter was being referred to the hospital's director or chief

executive officer for administrative action.    The letter further noted M.M.

could appeal the finding she violated the State Policy to the Commission, but

if she was "subjected to disciplinary action as a result of [the] finding, [she]

must appeal through the [hospital's] disciplinary process."

       M.M. appealed the finding to the Commission, denied ever referring to a

co-employee as a "bitch," and requested an evidentiary hearing. M.M. further

2
    In re M.M., A-4189-18 (App. Div. filed May 30, 2019).


                                                                        A-4038-17T4
                                       4
asserted that the hospital, DHS, and Dr. J.U. continued to discriminate and

harass her, and that they retaliated against her because she complained in 2012

about the discriminatory, harassing, and retaliatory conduct that was the

subject of the then-pending hearing before the administrative law judge.

      The Commission responded to the appeal in a letter stating that where a

violation of the State Policy has been substantiated but no disciplinary action

is recommended, N.J.A.C. 4A:7-3.2(n) provides that "the party(ies) against

whom the complaint was filed may appeal the determination to the

[Commission] . . . within [twenty] days of receipt of the final letter of

determination." The Commission further noted that where a violation has been

substantiated and disciplinary action is recommended in the final letter of

determination, N.J.A.C. 4A:7-3.2(n)(3) provides "any party charged . . . may

appeal using the procedures set forth in N.J.A.C. 4A:2-2 and [-]3."

      The Commission noted that, although DHS determined M.M. violated

State Policy, the hospital had not yet disclosed if disciplinary action would be

taken. The Commission requested that the parties provide information about

whether M.M. was subject to disciplinary action so the appeal could proceed in

the proper manner.

      On October 3, 2017, the hospital, as the appointing authority, issued a

Preliminary Notice of Disciplinary Action charging M.M. with conduct



                                                                        A-4038-17T4
                                       5
unbecoming a public employee in violation of N.J.A.C. 4A:2-2.3(a)(6);

discrimination and/or sexual harassment in violation of N.J.A.C. 4A:2 -

2.3(a)(9); and other sufficient cause in violation of N.J.A.C. 4A:2-2.3(a)(12).

The notice stated M.M. was subject to an official written reprimand, which

constituted minor discipline; M.M. "admitted to the EEO Investigator that

[she] used [the] term ["bitch"] on the voice message"; and it was "determined

that [M.M.] violated the" State Policy.

      In an October 26, 2017 letter, the Commission informed M.M.'s counsel

it would not consider the appeal because M.M. received disciplinary action.

The Commission reiterated that N.J.A.C. 4A:7-3.2(n) allowed a direct appeal

to the Commission from a determination an employee violated the State Policy

only where no disciplinary action is taken, and, because disciplinary action

was taken by the hospital, M.M. could appeal "using procedures set forth in

N.J.A.C. 4A:2-2 and [-]3."

      The Commission later issued a March 29, 2018 final decision dismissing

the appeal and finding that, because the hospital imposed discipline in the form

of an official written reprimand, N.J.A.C. 4A:7-3.2(n)(3) required that M.M.

appeal in a departmental hearing pursuant to N.J.A.C. 4A:2-2 and -3. The

Commission further noted that "[w]hether major or minor discipline is

recommended, an employee may be represented at the departmental hearing by



                                                                        A-4038-17T4
                                          6
an attorney where the full opportunity to present arguments and witnesses is

afforded." The Commission rejected M.M.'s contention the hospital's actions

were related to her prior discrimination and harassment claim, noting M.M.

"presented no substantive evidence" to support the argument. We consider

M.M.'s appeal from the Commission's final decision in A-4038-17.

A-2490-18

      Four months later, in a July 30, 2018 letter, the DOH's Office of

Diversity and Equity Services (ODES) informed M.M. that it completed an

investigation of an August 2017 complaint from Dr. J.U. that M.M. violated

the State Policy by breaching confidentiality.       More particularly, ODES

advised M.M. that its investigation revealed M.M. violated the State Policy by

discussing her participation in an EEO office investigation with a co-

employee, Dr. J.B. ODES substantiated the violation and informed M.M. the

matter would "be forwarded to [the hospital's] Office of Employee Relations

for review and further action as [it] deem[s] appropriate."

      M.M. appealed the finding to the Commission, which responded in a

letter requesting that the parties explain whether M.M. would be subject to

disciplinary action so the proper appeal process could be determined. The

hospital provided the Commission with a Preliminary Notice of Disciplinary

Action charging M.M. with conduct unbecoming a public employee, in



                                                                      A-4038-17T4
                                        7
violation of N.J.A.C. 4A:2-2.3(a)(6); other sufficient cause, in violation of

N.J.A.C. 4A:2-2.3(a)(12); and violating Administrative Order 4:08 E1.2;3 and

imposing a five-day suspension. In a letter, the Commission informed M.M.'s

attorney that it lacked jurisdiction under N.J.A.C. 4A:7-3.2(n)(3) to consider

the appeal because the hospital imposed disciplinary action. M.M.'s counsel's

request that the Commission reconsider its decision was denied, and M.M.

appealed. In A-2490-18, we consider M.M.'s appeal from the Commission's

decision.

      In each appeal, M.M. presents the following, identical arguments for our

consideration:

            POINT I

            THE CIVIL SERVICE COMMISSION ERRED IN
            CONCLUDING THAT IT LACKED JURISDICTION
            TO HEAR APPELLANT'S APPEAL OF THE
            DISCIPLINARY ACTION TAKEN AGAINST HER
            BY THE DEPARTMENT OF HUMAN SERVICES
            [AND DEPARTMENT OF HEALTH] AND HER
            CLAIM THAT THAT DISCIPLINARY ACTION
            CONSTITUTES RETALIATION FOR HER CLAIM
            AGAINST THE DEPARTMENT[S]      ALLEGING
            VIOLATIONS   OF   THE   STATE    POLICY
            PROHIBITING DISCRIMINATION IN THE WORK
            PLACE[.]


3
  The Preliminary Notice of Disciplinary Action is dated August 22, 2018, one
day prior to the Commission's letter requesting to be advised if disciplinary
action was to be imposed.


                                                                      A-4038-17T4
                                      8
            POINT II

            THE DEPARTMENT OF HUMAN SERVICES'
            [AND    DEPARTMENT    OF    HEALTH'S]
            COMPLAINT[S] AGAINST APPELLANT, AND
            HER DEFENSE TO [THOSE] COMPLAINT[S],
            RAISE MATERIAL AND CONTROLLING ISSUES
            OF FACT THAT REQUIRE AN EVIDENTIARY
            HEARING[.]

                                       II.

      "The scope of appellate review of a final agency decision is limited,"

and we will not overturn an agency's final decision "in the absence of a

showing that it was arbitrary, capricious or unreasonable, or that it lacked fair

support in the evidence."    In re Carter, 191 N.J. 474, 482 (2007) (citation

omitted).

      Generally, review of an agency decision is

            restricted to three inquiries: (1) whether the agency's
            action violates express or implied legislative policies,
            that is, did the agency follow the law; (2) whether the
            record contains substantial evidence to support the
            findings on which the agency based its action; and (3)
            whether in applying the legislative policies to the
            facts, the agency clearly erred in reaching a
            conclusion that could not reasonably have been made
            on a showing of the relevant factors.

            [In re Proposed Quest Acad. Charter Sch. of Montclair
            Founders Grp., 216 N.J. 370, 385 (2013)
            (quoting Mazza v. Bd. of Trs., 143 N.J. 22, 25
            (1995)).]




                                                                        A-4038-17T4
                                       9
The person challenging an agency action has "[t]he burden of showing that an

action was arbitrary, unreasonable or capricious."       McGowan v. N.J. State

Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002) (citing Barone v. Dep't

of Human Servs., Div. of Med. Assistance & Health Servs., 210 N.J. Super.
276, 285 (App. Div. 1986)).

      Here, M.M. challenges the Commission's determination she could not

appeal directly to the Commission from the hospital's findings and imposition

of discipline for violations of the State Policy. The Commission based its

determination on N.J.A.C. 4A:7-3.2(n), which sets forth the procedure for

appeals from findings an employee violated the State Policy, and from the

imposition of discipline for a violation. In pertinent part, the regulation states:

            (n) In a case where a violation has been substantiated,
            and no disciplinary action recommended, the
            party(ies) against whom the complaint was filed may
            appeal the determination to the Civil Service
            Commission . . . within 20 days of receipt of the final
            letter of determination by the State agency head or
            designee.

                   ....

            3. If disciplinary action has been recommended in the
            final letter of determination, any party charged who is
            in the career service may appeal using the procedures
            set forth in N.J.A.C. 4A:2-2 and [-]3.

            [N.J.A.C. 4A:7-3.2(n) and (n)(3) (emphasis added).]




                                                                           A-4038-17T4
                                        10
      The regulation provides two appeal processes from determinations an

employee violated the State Policy.         Where no disciplinary action is

recommended, an employee may appeal directly to the Commission. N.J.A.C.

4A:7-3.2(n). In contrast, an employee for whom disciplinary action has been

recommended may appeal using the procedures set forth in N.J.A.C. 4A:2 -2

and -3. N.J.A.C. 4A:7-3.2(n)(3).

      M.M. does not dispute that the letter of reprimand and five-day

suspension the hospital imposed for her violations of the State Policy

constitute disciplinary action within the meaning of N.J.A.C. 4A:7-3.2(n) and

(n)(3).4 She claims, however, the term "may" in the regulations is permissive

and not mandatory.      She argues that, even though she was subject to

disciplinary action for both findings she violated the State Policy, an appeal in

accordance with N.J.A.C. 4A:7-3.2(n)(3) was not required, and that she had

the option to appeal directly to the Commission pursuant to N.J.A.C. 4A:7 -

3.2(n). The Commission asserts the term "may" in the regulations refers solely

to an employee's choice to appeal at all—any employee "may" or "may not"

4
  N.J.A.C. 4A:2-2 consists of subsections 2.1 through 2.13, and addresses the
imposition of major discipline, which is defined as "[r]emoval," "[d]isciplinary
demotion," and a "[s]uspension or fine for more than five working days,"
N.J.A.C. 4A:2-2.2(a)(1)–(3). N.J.A.C. 4A:2-3 consists of subsections 3.1
through 3.7, and addresses minor discipline, which is defined as "a formal
written reprimand or a suspension or fine of five working days or less,"
N.J.A.C. 4A:2-3.1(a).


                                                                         A-4038-17T4
                                       11
choose to appeal—and does not grant an employee an option to choose the

forum for an appeal once the decision to appeal is made.

      We accord "substantial deference to an agency's interpretation of a

statute that the agency is charged with enforcing," Bowser v. Bd. of Trs., 455
N.J. Super. 165, 170-71 (App. Div. 2018) (quoting Richardson v. Bd. of Trs.,

192 N.J. 189, 196 (2007)), and to its "interpretation of . . . regulations within

its implementing and enforcing responsibility," Wnuck v. N.J. Div. of Motor

Vehicles, 337 N.J. Super. 52, 56 (App. Div. 2001).          "Such deference is

required because 'agencies have the specialized expertise necessary to enact

regulations dealing with technical matters . . . .'" In re Centex Homes, LLC,

411 N.J. Super. 244, 251 (App. Div. 2009) (quoting N.J. State League of

Municipalities v. Dep't of Cmty. Affairs, 158 N.J. 211, 222 (1999)). We will

sustain an agency's interpretation of its regulations "provided it is not plainly

unreasonable." In re Raymour and Flanigan Furniture, 405 N.J. Super. 367,

376 (App. Div. 2009) (quoting Merin v. Maglaki, 126 N.J. 430, 436-37

(1992)).

      To be sure, use of the term "may" connotes the permissive. See Aponte-

Correa v. Allstate Ins. Co., 162 N.J. 318, 325 (2000); Harvey v. Bd. of Chosen

Freeholders, 30 N.J. 381, 391 (1959). But M.M. ignores the plain language

and context of the regulations in arguing the term "may" permits her to choose



                                                                        A-4038-17T4
                                       12
the forum in which her appeal from the hospital's determinations and

imposition of discipline will be heard.

      In our interpretation of regulations, we give effect to their plain

language. See J.H. v. R&M Tagliareni, LLC, 239 N.J. 198, 214 (2019) ("A

'regulation should be construed in accordance with the plain meaning of its

language'" (quoting Medford Convalescent & Nursing Ctr. v. Div. of Med.

Assistance & Health Servs., 218 N.J. Super. 1, 5 (App. Div. 1985))). Here, the

plain language of the regulations undermines M.M.'s interpretation.

      The regulations describe what an employee "may" do, but only with

respect to appealing; they provide that an employee "may appeal." The term

"may" cannot be logically read or interpreted separately from the term

"appeal." Of course, an employee aggrieved by a finding he or she violated

the State Policy is not required to appeal, and the Civil Service Act, N.J.S.A.

11A:1-1 to 12-6, does not grant the Commission authority to mandate that an

employee appeal such a determination. Thus, the term "may appeal" in the

regulations is consistent with the simple and irrefutable notion that an

aggrieved employee is not obligated to appeal a determination he or she

violated the State Policy; instead the employee "may appeal" if he or she opts

to do so. The use of the term "may appeal" means nothing more or less, and

we cannot properly interpret the regulation in a manner "'other than the "one



                                                                       A-4038-17T4
                                          13
expressed by way of the plain language."'" J.H., 239 N.J. at 214 (quoting U.S.

Bank, NA v. Hough, 210 N.J. 187, 199 (2012)).

      Moreover, the term "may appeal," when properly considered in context,

see ibid. (noting a regulation must be construed "in a manner that makes sense

when read in the context of the entire regulation" (quoting Medford, 218 N.J.

Super. at 5)), is wholly unrelated to the venue for the proper filing of an

appeal. Neither regulation provides that an employee may appeal by either

filing a direct appeal with the Commission or by following the appeal

procedures set forth in N.J.A.C. 4A:2-2 and -3, but that is the interpretation of

the regulations M.M. urges.

      Under N.J.A.C. 4A:7-3.2(n), an employee who is found to have violated

the State Policy but is not subject to discipline may appeal if he or she chooses

to do so, but if he or she appeals, the regulation provides only for a direct

appeal to the Commission.      In contrast, under N.J.A.C. 4A:7-3.2(n)(3), an

employee who is subject to discipline for violating the State Policy may also

choose to appeal, but the regulation only provides for an appeal pursuant to the

procedures in N.J.A.C. 4A:2-2 and -3.        If the Commission intended that

employees facing disciplinary action and those not facing disciplinary action

could either file a direct appeal or follow the appeal procedures set forth in

N.J.A.C. 4A:2-2 and -3, the regulations would have expressly provided for



                                                                        A-4038-17T4
                                       14
such a result. We cannot write appeal processes into the regulations that the

Commission did not adopt in the first instance. See J.H., 239 N.J. at 214 ("'[I]t

is not our function to "rewrite a plainly-written enactment[.]"'" (quoting U.S.

Bank, NA, 210 N.J. at 199)).

      M.M.'s interpretation of "may," which would grant employees facing

disciplinary action and those not facing disciplinary action the identical appeal

processes, renders the distinct and plain language of each of the regulations a

nullity.   The Commission's adoption of separate regulations providing for

separate appeal processes makes no logical sense if each of the regulations

could be properly interpreted to allow identical appeal processes. In other

words, there is no reason for the two regulations if, as M.M. suggests, they

each provide an identical appeal process. We are required to interpret the

regulation sensibly and not in a manner that leads to an absurd result. In re

N.J.A.C. 12:17-2.1, 450 N.J. Super. 152, 166-67 (App. Div. 2017).             The

Commission's interpretation of the regulations—which provides for different

appeal processes depending on whether disciplinary action has been

imposed—is reasonable because it gives effect to the distinctive, but plain,

language of the two regulations.

      In sum, M.M.'s interpretation of the term "may" ignores the plain

language of the regulations, fails to give effect to the separate regulations, and



                                                                         A-4038-17T4
                                       15
is inconsistent with the Commission's interpretation, which we do not find is

"plainly unreasonable," see In re Raymour and Flanigan, 405 N.J. Super. at

376.     Under our "highly circumscribed" review of the Commission's

interpretation of the regulations, see J.H., 239 N.J. at 214, we discern no basis

to reverse its determination that, because the hospital imposed disciplin ary

actions for her violations of the State Policy, M.M. was required to appeal in

accordance with the procedures set forth in N.J.A.C. 4A:2-2 and -3.

       The hospital imposed minor discipline for each violation, N.J.A.C. 4A:2 -

3.1(a), and M.M. is therefore required to appeal in the first instance in

accordance with the requirements, if any, of an applicable collective

negotiations agreement, N.J.A.C. 4A:2-3.2(a), or, if there is no applicable

collective negotiations agreement, she must pursue her appeal in a

departmental hearing, N.J.A.C. 4A:2-3.2(b).5




5
   In the Commission's decision on M.M.'s appeal from the imposition of the
written reprimand, it noted that M.M. is represented by "the Communications
Workers of America . . ., which has opted out of the disciplinary process as
regulated in" N.J.A.C. 2:2-1(c) and (d). The record does not include a copy of
an applicable collective negotiations agreement, and we offer no opinion as to
whether M.M.'s appeal must be in a departmental hearing or in another forum
in accordance with a procedure set forth in a collective negotiations agreement.
We hold only that M.M. could not file a direct appeal with the Commission,
and she must pursue her appeal in accordance with the requirements of
N.J.A.C. 4A:7-3.2(n)(3).


                                                                        A-4038-17T4
                                       16
      Contrary to M.M.'s contention, requiring that she pursue her appeals in

accordance with the requirements of N.J.A.C. 4A:7-3.2(n)(3) does not deprive

her of a hearing. She is entitled to either a departmental hearing at which she

has the right to counsel, to review the evidence, and to present evidence and

witnesses, N.J.A.C. 4A:2-3.6(c); or a hearing in accordance with the procedure

set forth in an applicable collective negotiations agreement. In addition, M.M.

is not without recourse to the Commission.            She may appeal to the

Commission following a departmental hearing resulting in minor discipline as

permitted by, and in accordance with, N.J.A.C. 4A:2-3.7.

      M.M. also contends she was entitled to appeal directly to the

Commission pursuant to N.J.S.A. 11A:2-24, which provides that an employee

"who is the subject of a reprisal action . . . may appeal such action to

the . . . Commission."   We do not address the issue because M.M. did not

argue before the Commission that she was subject to a purported "reprisal

action" within the meaning of N.J.S.A. 11A:2-24, or that she was entitled to a

direct appeal to the Commission under the statute. Nieder v. Royal Indem. Ins.

Co., 62 N.J. 229, 234 (1973); see also State v. Robinson, 200 N.J. 1, 19 (2009)

("Appellate review is not limitless. The jurisdiction of appellate courts rightly




                                                                         A-4038-17T4
                                       17
is bounded by the proofs and objections critically explored on the record

before the trial court by the parties themselves.").

      Affirmed.




                                                                 A-4038-17T4
                                        18